                            Case 4:20-cv-05640-YGR Document 679 Filed 05/15/21 Page 1 of 4



             1   Steven L. Holley (appearance pro hac vice)
                 (holleys@sullcrom.com)
             2   Shane M. Palmer (SBN 308033)
                 (palmersh@sullcrom.com)
             3   SULLIVAN & CROMWELL LLP
                 125 Broad Street
             4   New York, New York 10004
                 Telephone:    (212) 558-4000
             5   Facsimile:    (212) 558-3588

             6   Brendan P. Cullen (SBN 194057)
                 (cullenb@sullcrom.com)
             7   SULLIVAN & CROMWELL LLP
                 1870 Embarcadero Road
             8   Palo Alto, California 94303
                 Telephone:     (650) 461-5600
             9   Facsimile:     (650) 461-5700

        10       Attorneys for Non-Party Spotify USA Inc.

        11
                                                 UNITED STATES DISTRICT COURT
        12
                                              NORTHERN DISTRICT OF CALIFORNIA
        13
                                                                     )
        14 EPIC GAMES, INC.,                                         )     Case No. 4:20-cv-05640-YGR-TSH
                                                                     )
        15                                 Plaintiff,                )     DECLARATION OF SHANE M. PALMER
                                                                     )     PURSUANT TO CIVIL LOCAL RULE
        16             v.                                            )     79-5(e)(1) AND IN SUPPORT OF APPLE’S
                                                                     )     ADMINISTRATIVE MOTION TO
        17 APPLE INC.                                                )     PARTIALLY SEAL PORTIONS OF THE
                                                                     )     PARTIES’ TRIAL EXHIBITS AND LIVE
        18                                 Defendant.                )     TRIAL TESTIMONY RELATED
                                                                     )     THERETO (DKT NO. 659)
        19                                                           )

        20

        21

        22

        23

        24

        25

        26
        27

        28
  SULLIVAN
     &
CROMWELL LLP

                            DECLARATION OF SHANE M. PALMER IN SUPPORT OF APPLE’S ADMINISTRATIVE MOTION TO SEAL TRIAL EXHIBITS
                                                                                             CASE NO. 4:20-CV-05640-YGR-TSH
                          Case 4:20-cv-05640-YGR Document 679 Filed 05/15/21 Page 2 of 4



             1                  I, Shane M. Palmer, declare as follows:

             2                  1.      I am an attorney at the law firm of Sullivan & Cromwell LLP, and counsel

             3   to Non-Party Spotify USA Inc. (“Spotify”). I am a member in good standing of the Bars of the

             4   States of New York and California and a member of the Bar of this Court. I submit this declaration

             5   pursuant to Local Civil Rule 79-5(e) in support of sealing certain trial exhibits that are the subject

             6   of an Administrative Motion to Seal filed by Apple Inc. (“Apple”) on May 14, 2021 (Dkt. No.

             7   659).   I have personal knowledge of the facts set forth in this declaration and can testify

             8   competently to those facts.

             9                  2.      On May 12, Apple’s counsel informed me by email that Apple intends to

        10       use at trial four summary exhibits underlying—and that are depicted in—Figures 22, 23, 24, and

        11       25 in Dr. Loren Hitt’s written direct testimony, which Apple had labelled as Exhibits DX-4793,

        12       DX-4794, DX-4975, and DX-4796. Because Apple did not provide a copy of these four exhibits

        13       to Spotify, on May 13, 2021, I emailed Apple’s counsel and asked Apple to clarify whether these

        14       four exhibits are identical to Figures 22, 23, 24, and 25 in Dr. Hitt’s written direct testimony.

        15       Apple’s counsel replied to my email on May 14, 2021, stating that “DX-4793, DX-4794, DX-4795,

        16       and DX-4796 are substantially identical to Figures 22, 23, 24, and 25, respectively, in Professor

        17       Hitt’s written direct testimony.”

        18                      3.      On May 3, 2021, Spotify filed a declaration by Benjamin Kung, a Director

        19       in the Financial Planning & Analysis team at Spotify, providing the reasons that Spotify would be

        20       competitively harmed in its business if the information in Figures 22, 23, 24, and 25 of Dr. Hitt’s

        21       written direct testimony were to become public. (See Dkt. No. 574.) The Court ruled on Spotify’s

        22       requests to seal these figures in Dr. Hitt’s written direct testimony on May 9, 2021, granting

        23       Spotify’s requests to seal each of the four figures. (See Dkt. No. 614, at 10.)

        24                      4.      Furthermore, according to Dr. Hitt’s written direct testimony, Figures 23

        25       and 25 summarize data contained in Exhibit DX-4641, which is a document that Spotify produced

        26       to Apple and Epic Games, Inc. (“Epic”) in response to subpoenas that Apple and Epic served on

        27       Spotify in this action pursuant to Federal Rule of Civil Procedure 45 on December 2, 2020, and

        28       December 8, 2020, respectively. Spotify moved to seal Exhibit DX-4641 on April 30, 2021 (see
  SULLIVAN
     &
CROMWELL LLP                                                       1
                           DECLARATION OF SHANE M. PALMER IN SUPPORT OF APPLE’S ADMINISTRATIVE MOTION TO SEAL TRIAL EXHIBITS
                                                                                            CASE NO. 4:20-CV-05640-YGR-TSH
                         Case 4:20-cv-05640-YGR Document 679 Filed 05/15/21 Page 3 of 4



             1   Dkt. No. 560), and the Court ruled on Spotify’s motion on May 5, 2021, granting Spotify’s request

             2   to seal DX-4641 (see Dkt. No. 594, at 6.)

             3                  5.     Because Exhibits DX-4793, DX-4794, DX-4975, and DX-4796 are

             4   substantially identical to Figures 22, 23, 24, and 25 in Dr. Hitt’s written direct testimony—which

             5   the Court has already ordered sealed—these four exhibits should also be sealed in their entirety.

             6   For the Court’s reference, the chart below lists the paragraphs in Benjamin Kung’s May 3, 2021

             7   declaration (Dkt. No. 574) that state the reasons why Spotify would suffer harm if Figures 22, 23,

             8   24, and 25 of Dr. Hitt’s written direct testimony became public:

             9
                    Figure in Dr. Hitt’s          Corresponding              Evidence Offered in Support of
        10        Written Direct Testimony       Summary Exhibit                        Sealing

        11        Figure 22                     DX-4793                  May 3, 2021 Declaration of Benjamin
                                                                         Kung (Dkt. No. 574) ¶¶ 7–10
        12
                  Figure 23                     DX-4794                  May 3, 2021 Declaration of Benjamin
        13
                                                                         Kung (Dkt. No. 574) ¶¶ 11–15
        14
                  Figure 24                     DX-4795                  May 3, 2021 Declaration of Benjamin
        15                                                               Kung (Dkt. No. 574) ¶¶ 7–10

        16        Figure 25                     DX-4796                  May 3, 2021 Declaration of Benjamin
                                                                         Kung (Dkt. No. 574) ¶¶ 11–15
        17

        18                      I declare under penalty of perjury that the foregoing is true and correct. Executed

        19       this May 15, 2021, at Brooklyn, New York.

        20

        21                                                    /s/ Shane M. Palmer
                                                              Shane M. Palmer
        22

        23

        24

        25

        26
        27

        28
  SULLIVAN
     &
CROMWELL LLP                                                     2
                           DECLARATION OF SHANE M. PALMER IN SUPPORT OF APPLE’S ADMINISTRATIVE MOTION TO SEAL TRIAL EXHIBITS
                                                                                            CASE NO. 4:20-CV-05640-YGR-TSH
                          Case 4:20-cv-05640-YGR Document 679 Filed 05/15/21 Page 4 of 4



             1                                             ATTESTATION

             2                   I, Brendan P. Cullen, am the ECF User whose ID and password are being used to

             3   file this document with the Clerk of the Court using CM/ECF, which will send electronic

             4   notification of such filing to all registered counsel. In compliance with Local Rule 5-1(i)(3), I

             5   hereby attest that all signatories concur with this filing.

             6   Dated: May 15, 2021                                     /s/ Brendan P. Cullen
                                                                         Brendan P. Cullen
             7

             8

             9

        10

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25

        26
        27

        28
  SULLIVAN
     &
CROMWELL LLP

                           DECLARATION OF SHANE M. PALMER IN SUPPORT OF APPLE’S ADMINISTRATIVE MOTION TO SEAL TRIAL EXHIBITS
                                                                                            CASE NO. 4:20-CV-05640-YGR-TSH
